On Petition foe a Rehearing.
Gavin, J.
Appellees, in their petition, insist that the complaint in this cause should be deemed amended by substituting, as plaintiffs, the name of the corporation to whom the evidence showed the debt to be due. While our statutes are very liberal upon the subject of amendments which the Appellate Court will deem made, there must be some limit beyond which we can not properly go. To aid the appellees, we should be required to pass that limit, according to our own adjudicated cases.
The question is decided adverse to appellees’ contention in Snyder v. State, ex rel., 21 Ind. 77, where the court says, with reference to a similar claim: “But it is claimed, that if the action was wrongfully brought in this respect, it could have been amended below, and will be deemed amended here. But, in our opinion, such a radical amendment as a total change of one of the parties to the action, or which is in substance the same thing, a total change of the person suing as relator can not be deemed to be made here.”
This ruling is followed in Taggart v. State, ex rel., 49 Ind. 42, and in five similar cases in following pages of that report. *698If sucli steps had been taken in the court below, after attention was called to the point in question, as that a proper judgment had been rendered in accordance with the proof, there would then be greater force in the argument of counsel'. Hubler v. Pullen, 9 Ind. 273; Pittsburgh, etc., R. W. Co. v. Martin, 82 Ind. 476.
Filed Jan. 24, 1894.
The petition for a rehearing is overruled.